Citation Nr: 1635166	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	James W. McElfresh, II, Agent




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  

The issue of whether there was clear and unmistakable error (CUE) in a prior RO decision which awarded an effective date of January 21, 2010 for a service-connected psychiatric disability has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In a statement received in May 2016, the Veteran's representative withdrew his appeal and indicated that the Veteran no longer wished to appear for his hearing before the Board.  Although the statement did not specifically identify the issue of TDIU as the one being withdrawn, that is the only issue currently on appeal before the Board and was the issue for which the Veteran was scheduled to appear for a hearing before the Board in July 2016.  Accordingly, the Board interprets the May 2016 statement as intending to withdraw the issue of entitlement to a TDIU.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to a TDIU is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


